Citation Nr: 1528911	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  07-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  VA's current Agency of Original Jurisdiction (AOJ) is the RO in Nashville, Tennessee.  

The Board remanded the case to the AOJ for further development, most recently in December 2014.  The additional development required by the Board has now been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran had a low back injury prior to service that did not increase in severity during service.  

2.  Probative medical evidence indicates the Veteran's low back disorder, currently diagnosed as degenerative disc disease (DDD), degenerative joint disease (DJD) and intervertebral disc syndrome (IVDS), was not incurred in or aggravated by service.


CONCLUSION OF LAW

The requirements to establish service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran compliant VCAA notice in January 2007, and the Veteran had ample opportunity to respond prior to the June 2007 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), Social Security Administration (SSA) disability records, VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.   The Veteran has been advised of his right to testify in a hearing before the Board in support of his claim, but he declined such a hearing. 

In May 2009 the Board determined that additional medical evaluation was warranted before the appeal could be adjudicated, and remanded the case back to the AOJ for that purpose.  The requested evaluation was performed in May 2014, with addendum opinion in July 2014.  The Board has reviewed the evaluation report and finds the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology     from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously on active service for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the § 1111 presumption, the claim is one for service connection, not aggravation.  Id. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of     a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling    than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) include a pre-induction physical examination in January 1966 in which the Veteran reported having been in a car accident a year earlier, with continued occasional symptoms.  The corresponding Report of Medical Examination notes the spine as "abnormal" due to history of low back strain and notes "OK now except for occ. minor symptoms - profile 2 - no heavy lifting."  The examination report listed a PULHES profile of L-2.  

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

STRs show that during service the Veteran was treated for thoracic spine pain in October 1966 (5 year history of pain since a pre-service auto accident); the Veteran was provided pain medication and returned to duty.  STRs are otherwise silent in regard to complaints of back pain.  The Veteran had a separation examination in July 1968; in the self-reported Report of Medical History the Veteran denied history of recurrent back pain, and the corresponding Report of Medical Examination shows the spine and other musculoskeletal as "normal" on examination.  The Veteran had an L-1 PULHES profile on separation.

In January 1976 the Veteran submitted a request for nonservice-connected (NSC) pension based on an injury to the spine that had been incurred in April 1975 (7 years after discharge from service) with consequent surgery in May 1975 and October 1975.  The Veteran had a VA examination in support of this claim in February 1976, during which he informed the examiner that he had injured his back at work in April 1975, but his employer refused to pay worker compensation for the injury and the case was still pending.  The Veteran did not mention any previous back injury, to include a back injury in service.  The examiner diagnosed post-operative residual of herniated nucleus pulposus (HNP) with nerve root pressure into the left lower extremity (LLE), by history.  Thereafter, in April 1976 the RO issued a rating decision denying NSC pension, based on a determination that the Veteran was not shown to be permanently and totally disabled.

Private treatment records show the Veteran was treated in November 1996 for lumbar strain associated with cutting down trees.

Private medical treatment records show the Veteran reinjured his back in a slip-and-fall workplace accident in January 2004.  During non-VA disability examination in May 2004 the examiner noted a history of low back surgery in the 1960s; of interest, the examiner noted that although the Veteran's reported ratings of pain and exertion were consistent with physiological responses he had demonstrated some dramatic and symptom magnification behavior during examination.  The Veteran also reported to the examiner that he had been functioning quite well prior to the recent accident.  The examiner's impression was back and left leg pain with L5 radiculitis-type symptoms.
The Veteran underwent a non-VA independent medical expert (IME) examination in November 2004, during which he reported having injured his back in a workplace accident in 1968 or 1969 (i.e., after separation from service).  As a consequence of this accident he had two surgeries; after the second surgery he had good relief of symptoms and returned to normal activities of daily living (ADLs). The Veteran worked as a fulltime truck driver from 1984, and experienced intermittent episodes of back pain (every 4-6 months) that decreased over time in frequency and severity.  With the exception of a flare-up in 2002, incurred while working on a project at home, the Veteran had good function until his recent workplace injury in January 2004.  The Veteran complained of severe current occupational and social impairment due to his back problems.  The IME diagnosed low back sprain and multiple-level degenerative disc disease (DDD) of the lumbar spine.

In regard to etiology, the IME stated that the Veteran's surgery in the late 1960s had produced scarring, which, when combined with facet hypertrophy, caused crowding of the L5 root.  The LLE symptoms and sensory radiculopathy were aroused and aggravated by the workplace injury in 2004 as part of the permanent advancement of DDD at L5.  More specifically, the crowded condition of the left L5 nerve root from the combination of scarring and degenerative stenosis was aroused from dormancy into a disabling reality by the workplace accident in January 2004.      

An SSA disability determination in October 2004 granted the Veteran disability benefits effective from April 2004 due to disorders of the back (discogenic and degenerative, primary diagnosis) and neck (secondary diagnosis).  The SSA disability file shows the Veteran reported to SSA that the claimed conditions first bothered him in January 2004 and became disabling in April 2004.  Nothing in the medical records associated with the SSA disability file suggests that the disability is related to service.

The Veteran submitted his present claim for service connection in January 2007.  In February 2007 the Veteran submitted a Statement in Support of Claim asserting that his first incident of back problems occurred in Vietnam.

In June 2007 the RO issued the rating decision on appeal, denying service connection for DDD of the lumbar spine based on a determination that the condition had existed prior to service and was not permanently worsened during service.

The Veteran was treated at the VA urgent care clinic in November 2007 for back pain.  The Veteran reported to the clinician that back pain began while he was serving as a "tanker" in the military; he stated he saw medical personnel several times for this problem.
 
In his Substantive Appeal, received in December 2007, the Veteran asserted his back problems really started in Vietnam.  He did not recall any specific injury but stated that continuous heavy lifting caused back pain to the extent that he had to be assigned to less-strenuous duties.  Although the Veteran did not deny having had additional back problems later in life, it was in Vietnam that his back really began to bother him.

The Veteran had a VA examination in May 2014, performed by a physician who reviewed the claims file.  The Veteran reported that his initial injury had occurred prior to service as a result of a motor vehicle accident (MVA), for which he was placed in traction.  The Veteran reported back symptoms during service that never completely resolved.  The Veteran acknowledged having had several injuries after discharge from service.  The examiner performed a physical examination of the Veteran and noted observation in detail.  Following examination the examiner diagnosed normal aging of the thoracic spine; for the lumbar spine the diagnosis was DDD, degenerative joint disease (DJD), intervertebral disc syndrome (IVDS) and laminectomy and discectomy.  The examiner stated that the Veteran's pre-service back disorder had been aggravated during service, but such aggravation was due to the normal progression of the disease.  The examiner noted that the etiology of the Veteran's back pain is multi-factorial and the period of active service from 1966 to 1968 was not the cause of the progression.  The aggravation during service was of a temporary and intermittent nature and did not represent a permanent change in the underlying pathology.  The examiner concluded that IVDS is attributable to the pre-service back injury plus the post-service surgeries; DDD and DJD are multi-factorial and not likely the result of a service-connected injury. 
In June 2014 the Veteran submitted a letter to VA asserting that his surgery at the age of 26 (in 1969, post-service) was atypical for a person of his age and must have been for a reason.  Also in June 2014 he sent a letter to his Congressman asserting that the Army was aware of his pre-existing back injury but drafted him anyway, and thereafter forced him to perform strenuous duties that aggravated his back injury.

In July 2014, in response to a remand by the Board, the VA physician who had performed the examination in May 2014 issued an addendum opinion that essentially reiterated his earlier findings, adding that there is no current published conflicting scientifically-based medical evidence.

Review of the evidence above shows the Veteran has been competently diagnosed with thoracolumbar spine disorders including DDD, DJD and IVDS.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the essence of the third part of the Hickson and Davidson analysis.

The Board finds at the outset that the Veteran is clearly and unmistakably shown to have had a back injury prior to service, as demonstrated by the notations in his preinduction examination.  However, the Veteran's preexisting condition is clearly and unmistakably shown to have not been permanently increased in severity during service.  This is demonstrated by several factors: in his separation examination the Veteran denied recurrent back pain; the Veteran had an L-2 profile for his back when he entered service but an L-1 profile when he left service; and, the Veteran's back was clinically noted as "abnormal" during the preinduction examination but "normal" at separation.  Thus, both the Veteran's contemporaneous report to the separation examiner and the clinical observations of the examiner show the Veteran's back disorder did not increase in severity during service, and aggravation in service cannot be conceded.  38 C.F.R. § 3.306(b) (2014).

The Board acknowledges that the Veteran was treated in service for back pain; one such treatment is noted in STRs and the Veteran reports having been treated on other occasions.  However, such temporary/intermittent flare-ups do not constitute aggravation.  Hunt, 1 Vet. App. 292, 297; Verdon, 8 Vet. App. 529.  

The Board also notes that competent and uncontroverted medical opinion of record, in the form of the VA examination reports cited above, states that the Veteran's current disorder is not due to or aggravated by service but rather is attributable to the pre-service back injury plus the post-service surgeries.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the opinion of the VA examiner is consistent with the detailed findings of the IME in November 2004.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that the Veteran offers his lay opinion to assert an etiological relationship between the current, claimed disorder and service, the VA examiner established that the Veteran's spine disorders are multi-factorial; the etiology of such disorders is accordingly a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  To the degree that the Veteran offers lay evidence to show progression and continuity of symptoms, he is competent to provide evidence in regard to observable symptomatology; see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, id., distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's account of having had continuous back pain originating in service is not credible, for a number of reasons.  First, such account is inconsistent with his specific denial of recurrent back pain during his separation examination.  Second, in his application for NSC pension in 1976 the Veteran alluded to a workplace injury but never cited any in-service back injury or problem.  Third, during non-VA disability examination in May 2004 and also during IME evaluation in November 2004 the Veteran stated he had functioned well until the workplace injury in January 2004; he admitted having had several back injuries after service but did not mention any back injuries or problems prior to the late 1960s.  All of these factors reduce his credibility as a historian.  Cartright, 2 Vet. App. 24, 25.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a current low back disability that is incurred in or otherwise related to service.  Accordingly, the claim must be denied.

In arriving at the conclusion above the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the claim that doctrine does not apply.  Gilbert, 1 Vet. App. 49, 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
ORDER

Service connection for a low back disorder is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


